Title: To James Madison from Carlos Martínez de Yrujo, 19 January 1806 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


                    § From Carlos Martínez de Yrujo. 19 January 1806, Washington. Freed of the personal explanations which I saw myself obliged to go into in my first answer to your letter of the 15th inst. I now tell you what otherwise would then have constituted my only response, namely, that the Envoy Extraordinary and Minister Plenipotentiary of His Catholic Majesty, near the United States takes no orders except from his sovereign. Also I declare to you, that I consider the style and tone of your letter as contrary to decorum, and your object as an infraction of the privileges that my character gives me. This violation of diplomatic rights, as inexplicable as little grounded, requires of me the most solemn protest against your said letter, your style, and the intention with which you sent it to me. I protest, then, in the most solemn manner that it is possible for me to do, against this step so contrary, under existing circumstances, to the laws and diplomatic customs, as it is to the spirit of the Constitution and government of the country; and so that your conduct in this case could not affect in any way whatever the privileges of the corps, to which I have the honor of belonging, I send immediately to the other members of it accredited to the United States a copy of your said letter, of my first answer, and of this my protest in order that it might always be clear that if there has existed on the part of this administration an arbitrary determination to violate the rights of embassy, respected by civilized nations, there has existed also in me the rightful resolution of repelling such an outrage.”
                